IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41686

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 565
                                                )
       Plaintiff-Respondent,                    )     Filed: June 13, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
BRANDON T. KUHLMAN,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Charles W. Hosack, District Judge.

       Order revoking probation and requiring execution of unified four-year sentence
       with two-year determinate term for delivery of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Brandon T. Kuhlman entered an Alford 1 plea to one count of delivery of a controlled
substance. I.C. § 37-2732(a)(1)(A). In exchange for his guilty plea, an additional charge was
dismissed. The district court imposed a unified four-year sentence with a two-year determinate
term, but after a period of retained jurisdiction, suspended the sentence and placed Kuhlman on
probation. Subsequently, Kuhlman was found to have violated the terms of the probation, and
the district court consequently revoked probation and ordered execution of the original sentence.
Kuhlman appeals, contending that the district court abused its discretion in revoking probation,


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
that the sentence is excessive, and that the district court should have sua sponte reduced the
sentence upon revocation of probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.




                                                 2
       Kuhlman also contends that the district court abused its discretion by not reducing his
sentence, sua sponte, pursuant to I.C.R. 35 when it revoked probation. Citing State v. Perry, 150
Idaho 209, 45 P.3d 961 (2010), the state argues that this issue was not preserved through an
objection before the trial court and Kuhlman has not shown fundamental error. Until State v.
Clontz, Docket No. 40419 (Ct. App. May 22, 2014) is final, Kuhlman may challenge the district
court’s failure to sua sponte reduce his sentence. We assume, without deciding, that we may
review the district court’s decision. A court’s decision not to reduce a sentence is reviewed for
an abuse of discretion.   In conducting our review, we consider the entire record and apply the
same reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64
(Ct. App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984).
Our appellate standard of review and the factors to be considered when evaluating the
reasonableness of a sentence are well-established. State v. Burdett, 134 Idaho 271, 1 P.3d 299
(Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v.
Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d
707 (Ct. App. 1982). Applying those standards, Kuhlman has failed to show an abuse of
discretion.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Kuhlman’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Kuhlman’s previously suspended sentence is affirmed.




                                               3